[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                       OCT 13, 2011
                                            No. 11-10480                JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                               D.C. Docket No. 1:10-cr-20465-JAL-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                versus

SANDRA LORENA ARANGO,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 13, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Sandra Lorena Arango appeals her convictions for importing and conspiring

to import cocaine, 21 U.S.C. §§ 952(a), 963, and her sentence of 45 months of
imprisonment. Arango challenges the sufficiency of the evidence and the

reasonableness of her sentence. We affirm.

      Arango argues that the United States failed to prove that she knowingly

imported cocaine into the United States, but ample evidence supports her

convictions. Viewed in the light most favorable to the United States, the evidence

presented at trial “‘evidenc[ed] a consciousness of guilt’” by Arango. United

States v. Quilca-Carpio, 118 F.3d 719, 721 (11th Cir. 1997) (quoting United States

v. Stanley, 24 F.3d 1314, 1320 (11th Cir. 1994)). When a customs officer at the

Miami International Airport questioned Arango and her former mother-in-law,

Deisy Marrero, Arango spoke only when spoken to, appeared uncomfortable,

avoided eye contact with the officer, and attempted to hide behind Marrero. See

United States v. Steed, 548 F.3d 961, 978 (11th Cir. 2008). Later, when another

customs officer asked Arango to remove her sneakers, Arango hesitated, hung her

head, and exhaled loudly before complying with the instruction. The sneakers

were oddly stiff, heavy, noticeably newer than Arango’s clothes, and identical to

those worn by Marrero. When examined by hand, the sneakers expelled a white,

powdery substance that tested positive for the presence of cocaine, and an x-ray

examination revealed that a package of cocaine had been concealed in the heel of

each shoe. When a customs officer asked Arango about the cocaine, she stared at

                                         2
the floor and later cried. Although Marrero testified that Arango innocently had

accompanied Marrero to Ecuador to visit the daughter of Arango’s former

husband, the jury reasonably discredited Marrero’s testimony as implausible. See

United States v. Molina, 443 F.3d 824, 829 (11th Cir. 2006). Marrero testified

that she paid for the airline tickets and hotel using $2,500 that she won gambling

with $60 at a casino, but Marrero had told a customs officer that Arango’s former

husband bought the tickets. Marrero also testified incredibly that she met with her

granddaughter only once and later, while sightseeing, she agreed, without

Arango’s knowledge, to transport cocaine for a taxi driver. The jury reasonably

could infer that Marrero would not have trusted Arango to smuggle 367 grams of

cocaine into the United States without her knowledge. Quilca-Carpio, 118 F.3d at

722.

       The district court did not abuse its discretion by sentencing Arango to a

term of imprisonment within the advisory guidelines range. Arango argues that

her sentence did not account for her “compelling mitigating circumstances,” but

the district court weighed the seriousness of Arango’s offenses against her lack of

criminal history, her reputation as a “kind and generous person,” and her “minimal

amount of education.” The district court considered the sentencing factors and

reasonably determined that a term of 45 months of imprisonment would

                                          3
adequately punish Arango, “reflect the seriousness of [her] offense, “promote

respect for the law,” and “afford adequate deterrence not only to [her], but to other

Defendants who [might] be considering the importation of cocaine.” 18 U.S.C. §

3553(a). Arango’s sentence is reasonable.

      We AFFIRM Arango’s convictions and sentence.




                                          4